DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31 recites the limitation “navigate the electric sled based on data received form the sensors” in line 2.  It appears the claim should recite “navigate the electric sled based on data received from the sensors” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-27 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “a local storage in close proximity to the robotic arm” in line 3.  The term "close proximity" is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 22 recites the limitation “the first step of food preparation” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear which step constitutes the first step of food preparation.  It is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps and the specification did not directly or implicitly require a particular order in view of Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (MPEP § 2111.01.II.).
Claim 25 recites the limitation “wherein the step of automatically replenishing comprises transferring the at least one food item to a food inventory by the robotic arm” in lines 1-3.  It is unclear what “a food inventory” means in the context of the claim.  The step of transferring the at least one food item entails moving the at least one food item to a location/place.  It is unclear what location “a food inventory” constitutes.
Claim 32 recites the limitation “wherein the electric sled comprises wheels adapted for slippery floors” in lines 1-2.  The term "slippery" is a relative term which renders the claim indefinite.  The term "slippery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Clarification is required.
Claims 14-21, 23-24, 26-27, 30-31, and 33 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-19, 21-27, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2015/0290795 (cited on Information Disclosure Statement filed April 23, 2020) in view of Guy US 2017/0364073 and “High Tech TUG Robots Will Do Heavy Lifting at Mission Bay” (<http://www.ucsfmissionbayhospitals.org/articles/high-tech-tug-robots-do-heavy-lifting-at-mission-bay.html>) (published 2015) (herein referred to as “High Tech TUG Robots”).
Regarding Claim 13, Oleynik discloses an automated robotic based food preparation method for performing a food preparation step in a kitchen environment (‘795, Paragraph [0012]).  The kitchen environment (robotic kitchen 48) comprises a robotic arm (robotic arms 22) (‘795, Paragraph [0168]) and a local storage in proximity to the robotic arm (robotic arms 22) (‘795, Paragraph [0192]).  The method comprises monitoring inventory levels of at least one food item in the local storage necessary for the food preparation step (‘795, Paragraphs [0010] and [0383]), evaluating the inventory levels for whether the inventory levels are sufficient for the robotic arm to perform the food preparation step, and automatically replenishing the inventory levels if the inventory levels are insufficient to perform the food preparation step (‘795, Paragraph [0383]).
Oleynik is silent regarding the automatically replenishing step being performed by navigating a mobile unit carrying the at least one food item to the local storage along a route while avoiding obstacles along the route.
Guy discloses robots delivering food to or from various locations such as a warehouse to move loads from one place to another place (‘073, Paragraph [0051]) 
Oleynik, Guy, and High Tech TUG Robots are all directed towards the same field of endeavor of methods for moving items from one location to another location.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Oleynik and utilize mobile units in the form of autonomous robots to carry at least one food item to a local storage along a route while avoiding obstacles along the route as taught by both Guy and High Tech TUG Robots since providing an automatic means to replace a manual activity which accomplished the same results (moving an item from one location to another) is not sufficient to distinguish over the prior art in view of In re Venner,
Regarding Claim 14, Oleynik discloses moving the robotic apparatus (‘795, Paragraph [0126]).  Guy discloses the step of navigating being performed by an electric sled (robot 100) (‘073, Paragraphs [0028]-[0030]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Oleynik and replace the moving step with an electric sled since Guy teaches that it was known and conventional to navigate the mobile unit in the form of a robot via an electric sled.
Regarding Claim 15, Oleynik discloses the at least one food item being stored in a food canister (standardized containers) (‘795, Paragraph [0317]).  The sled transports the food canister (‘073, Paragraphs [0049] and [0051]).
Regarding Claim 16, Oleynik discloses monitoring the temperature of the at least one food item in the food canister (‘795, Paragraph [0269]).
Regarding Claim 17, Oleynik discloses refrigerating the at least one food item in the food canister (‘795, Paragraph [0332]) wherein the food canister contains a temperature sensor capable of monitoring the temperature of the at least one food item (‘795, Paragraphs [0209] and [0229]).
Regarding Claim 18, Oleynik discloses the evaluating step being based on the status of the current inventory (‘795, Paragraph [0383]).
Regarding Claim 19, Oleynik discloses the evaluating step being based on projected demand (‘795, Paragraph [0249]).
Regarding Claim 21, Oleynik discloses the industrial robotic arm having a payload capacity (‘795, Paragraphs [0149] and [0307]) and the robotic arms executing cooking methods and techniques by comparing results of cooking with controlled data such as weight (‘795, Paragraph [0317]).  It would have been obvious to one of ordinary 
Regarding Claim 22, modified Oleynik discloses performing the first step of food preparation with the at least one food item (‘795, Paragraph [0390]) retrieved by the electric sled (‘073, Paragraphs [0051] and [0061]).
Regarding Claim 23, Oleynik discloses monitoring waste levels (‘795, Paragraphs [0359] and [0391]).
Regarding Claim 24, Oleynik discloses collecting waste, monitoring the waste collected, and removing the waste (‘795, Paragraphs [0351] and [0391]).  Cooper discloses commanding an electric sled (conveyor 14) to transport the waste from the robotic arm (‘266, Paragraphs [0077] and [0080]).
Regarding Claim 25, Oleynik discloses the step of automatically replenishing comprising transferring the at least one food item to a food inventory by the robotic arm (‘795, Paragraphs [0305] and [0383]).
Regarding Claim 26, Oleynik discloses the automatically replenishing being based on obtaining real time image data from observing objects in the kitchen environment (‘795, Paragraphs [0122], [0136], and [0296]).
Regarding Claim 27, Oleynik discloses the obtaining of the real time image data being performed using a camera or sensor coupled to the robotic kitchen assistant (‘795, Paragraphs [0297] and [0301]).
Regarding Claim 30, Guy discloses the electric sled comprising lidar and camera sensors (‘073, Paragraphs [0009], [0038], and [0042]).
Regarding Claim 31, Guy discloses the electric sled comprising an onboard processor (GPU, CPU) operable to navigate the electric sled based on data received from the sensors (‘073, Paragraph [0031]).
Regarding Claim 33, Guy discloses the electric sled comprising an electric powertrain (‘073, Paragraph [0034]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2015/0290795 (cited on Information Disclosure Statement filed April 23, 2020) in view of Guy US 2017/0364073 and “High Tech TUG Robots Will Do Heavy Lifting at Mission Bay” (<http://www.ucsfmissionbayhospitals.org/articles/high-tech-tug-robots-do-heavy-lifting-at-mission-bay.html>) (published 2015) (herein referred to as “High Tech TUG Robots”) as applied to claim 19 above in further view of Frehn et al. US 2014/0324607.
Regarding Claim 20, Oleynik modified with Guy and High Tech TUG Robots is silent regarding the projected demand being based on restaurant order history.
Frehn et al. discloses a robotic food apparatus to make food (‘607, Paragraph [0010]) comprising evaluating inventory levels of food using projected demand based upon restaurant order history (‘607, Paragraphs [0047] and [0049]).
Both Oleynik and Frehn et al. are directed towards the same field of endeavor of methods of making food using a robotic apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Oleynik .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2015/0290795 (cited on Information Disclosure Statement filed April 23, 2020) in view of Guy US 2017/0364073 and “High Tech TUG Robots Will Do Heavy Lifting at Mission Bay” (<http://www.ucsfmissionbayhospitals.org/articles/high-tech-tug-robots-do-heavy-lifting-at-mission-bay.html>) (published 2015) (herein referred to as “High Tech TUG Robots”) as applied to claim 31 above in further view of Hicks US 2009/0192921.
Regarding Claim 32, Oleynik modified with Guy and High Tech TUG Robots is silent regarding the electric sled comprising wheels adapted for slippery floors.
Hicks discloses an electric sled (cart 200) comprising camera sensors (cameras 220a, 220b) (‘921, Paragraph [0030]) and wheels using a soft rubber material creating sufficient friction with floor surface materials so that the wheels do not slip when the cart is pushed throughout retail establishments wherein the wheels implement sensors (‘921, Paragraph [0028]) in a food retail environment (‘921, Paragraph [0024]).
Both Oleynik and Hicks are directed towards the same field of endeavor of methods of moving an item from one location to another.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Oleynik and implement into the electric sled wheels adapted for slippery floors as taught .

Response to Arguments
Applicant’s arguments with respect to Claims 13-27 and 30-33 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swift US 2016/0078694 discloses incorporating sensors for detecting location based upon marker in the floor wherein environmental based location tracking devices measure wheel slip (‘694, Paragraph [0030]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792